DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 8 June 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 8 June 2022, which is in response to the USPTO office action mailed 7 February 2022. Claim 8 is cancelled. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 16, 19 and 20 as well as the 103 rejection of claims 1-7, 9-15, 17 and 18, the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN et al., US 20190340291 A1 (hereinafter “Raman”) in view of A et al., US 20200106658 A1 (hereinafter “A” – as cited in the IDS filed 24 January 2022).

Claim 16: Raman teaches a system comprising: a storage; and at least one processor operatively coupled to the storage, the at least one processor configured to execute instructions stored in the storage that when executed cause the at least one processor to carry out a process including receiving a first database query including one or more selection sets each defining at least one database field to be queried from a graph database (Raman, [0080] note a query 426 is received, [Fig. 7] note the data set may comprise an organizational structure, such as a tree representation, wherein storing the base representation 302 of an item 416 in the data set further comprises appending the atom-record-sequence representation 302 of the item 416 to a tree organization of base representations 302 of the items 416 of the data set. When represented as a tree structure, the data set may comprise a set of nodes that are arranged according to a schema of the data set (e.g., representing the hierarchical relationships, such as encapsulation within a record 308 and/or ordering within an array 304); i.e. the examiner interprets a tree organization of base representations reads on a graph database);
translating, for each of the one or more selection sets, the first database query into a second database query, wherein the second database query is coded in the graph query language (Raman, [0080] note When a query 426 is received, an embodiment of the presented techniques may examine the query 426 to identify the native query format 430 of the query 426, and may select and invoke an API that translates the identified native query format 430 of the query 426 into the base query format 432); and
encapsulating the second database query into a third database query configured to be executed on the graph database (Raman, [0071] note an example scenario 700 featuring a conversion of a variety of items 416, formatted according to various data models, into a tree organization 710 that serves as the base representation 302 of all such items 416, [0072] note a conversion of the respective items 416 into a base representation 302 may unify the items 416 into a shared common format that preserves the semantic representations of each such item 416. The base representation 302 comprise a tree organization 710, beginning with a root node 712 comprising a "People" record 306, [0073] note the tree organization 710 provide base representations 302 that are logically equivalent with the native item format 420 of the respective items 416).
Raman does not explicitly teach wherein the first database query is coded in a language-independent generic query language that is different from a graph query language.
However, A teaches this (A, [0045] note management device 10 may translate GraphQL queries into graph database queries, which it then issues to the graph database to determine elements of the graph database matching the received query, [0063] note management module 24 may model configuration database 40 as a graph database… Management module 24 may model each of lists, containers, containers with presence, and features, as well as a top level container, as vertices in a graph database, [0074] note a single API call to be used to fetch filtered information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the API that translates a native query format into a base query format of Raman with the management device that translates GraphQL queries into graph database queries of A according to known methods (i.e. translating a GraphQL query into the base query format). Motivation for doing so is that this allows for only a single API call to be used to fetch filtered information, rather than multiple API calls, thereby reducing computational load and improving computing performance (A, [0074]).

Claim 19: Raman and A teach the system of claim 16, wherein the process further comprises:
causing the third database query to be executed on the graph database to produce a response to the third database query; and causing the response to be rendered to a user via a user interface of a client computing device (Raman, [0082] note the execution of the opcode set 910 by the virtual machine 914 on the data set 418 in the base representation 302 produces a query result 916 that may be returned to a client 202 in fulfillment of the query 426 and in accordance with the techniques presented herein).

Claim 20: Raman and A teach the system of claim 19, wherein the response is coded in the graph query language, and wherein the process further comprises recoding the response in the generic query language for rendering via the user interface (Raman, [0046] note request for a graph item 316 (e.g., a node 118 of a graph 116) may be received, and the identified item 310 may be retrieved in the base representation 302 in which it is stored by the database 104 and converted, via a base representation to graph conversion process 320, into an item of the graph 116 that is provided to fulfill the request).

Claims 1-7, 9-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of A in further view of Chen et al., US 20210034615 A1 (hereinafter “Chen”).

Claim 1: Raman teaches a method comprising:
receiving a first database query including one or more selection sets each defining at least one database field to be queried from a graph database, wherein the first database query is coded in a language-independent generic query language that is different from a graph query language, wherein the at least one database field is represented in the graph database as a property of a vertex (Raman, [0080] note a query 426 is received, [Fig. 7] note the data set may comprise an organizational structure, such as a tree representation, wherein storing the base representation 302 of an item 416 in the data set further comprises appending the atom-record-sequence representation 302 of the item 416 to a tree organization of base representations 302 of the items 416 of the data set. When represented as a tree structure, the data set may comprise a set of nodes that are arranged according to a schema of the data set (e.g., representing the hierarchical relationships, such as encapsulation within a record 308 and/or ordering within an array 304); i.e. the examiner interprets a tree organization of base representations reads on a graph database);
translating, for each of the one or more selection sets, the first database query into a second database query representing a request to retrieve the property of the vertex from the graph database, wherein the second database query is coded in the graph query language (Raman, [0080] note When a query 426 is received, an embodiment of the presented techniques may examine the query 426 to identify the native query format 430 of the query 426, and may select and invoke an API that translates the identified native query format 430 of the query 426 into the base query format 432); and
encapsulating the second database query into a third database query configured to be executed on the graph database, the third database query including the second database query, a graph query type, and a graph name associated with the graph database (Raman, [0071] note an example scenario 700 featuring a conversion of a variety of items 416, formatted according to various data models, into a tree organization 710 that serves as the base representation 302 of all such items 416, [0072] note a conversion of the respective items 416 into a base representation 302 may unify the items 416 into a shared common format that preserves the semantic representations of each such item 416. The base representation 302 comprise a tree organization 710, beginning with a root node 712 comprising a "People" record 306, [0073] note the tree organization 710 provide base representations 302 that are logically equivalent with the native item format 420 of the respective items 416). 
Raman does not explicitly teach wherein the first database query is coded in a language-independent generic query language that is different from a graph query language; and including a select clause.
However, A teaches wherein the first database query is coded in a language-independent generic query language that is different from a graph query language (A, [0045] note management device 10 may translate GraphQL queries into graph database queries, which it then issues to the graph database to determine elements of the graph database matching the received query, [0063] note management module 24 may model configuration database 40 as a graph database… Management module 24 may model each of lists, containers, containers with presence, and features, as well as a top level container, as vertices in a graph database, [0074] note a single API call to be used to fetch filtered information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the API that translates a native query format into a base query format of Raman with the management device that translates GraphQL queries into graph database queries of A according to known methods (i.e. translating a GraphQL query into the base query format). Motivation for doing so is that this allows for only a single API call to be used to fetch filtered information, rather than multiple API calls, thereby reducing computational load and improving computing performance (A, [0074]).
Raman and A do not explicitly teach including a select clause.
However, Chen teaches this (Chen, [0030] note a method 200 for the translating functional graph traversal language to the extended Structured Query Language, [0042] note queries are translated to SELECT statement in extended SQL. In SELECT statement, FROM clause defines one or more table references… In the graph database, there is only one base table node, and each row in node corresponds to a vertex, [Fig. 6], [0065] note query 615 is translated to query 635 in the extended SQL 420, [0067] note one or more SELECT sub-queries, which reference vertex/edge variables and TVFs in its parent context). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query conversion of Raman and A with the query translation of Chen according to known methods (i.e. translating functional graph traversal language to the extended Structured Query Language). Motivation for doing so is that this improves querying efficiency (Chen, [0020]). 

Claim 2: Raman, A and Chen teach the method of claim 1, wherein the first database query includes a query condition, and wherein the method further comprises inserting the query condition into the select clause (Chen, [0030] note a method 200 for the translating functional graph traversal language to the extended Structured Query Language, [0042] note queries are translated to SELECT statement in extended SQL. In SELECT statement, FROM clause defines one or more table references… In the graph database, there is only one base table node, and each row in node corresponds to a vertex, [Fig. 6], [0065] note query 615 is translated to query 635 in the extended SQL 420, [0067] note one or more SELECT sub-queries, which reference vertex/edge variables and TVFs in its parent context).

Claim 3: Raman, A and Chen teach the method of claim 2, wherein the query condition includes one or more of: a where clause, an order by clause, and a limit clause (Chen, [Fig. 6] note 625 and 635).

Claim 4: Raman, A and Chen teach the method of claim 1, further comprising:
determining whether the vertex includes a relation annotation, wherein the relation annotation is represented in the graph database by one or more of: a relation on the vertex and by a relation on an edge connected to the vertex; and inserting, in response to determining that the vertex includes the relation annotation, a pattern constraint to the select clause, the pattern constraint corresponding into the relation annotation (Chen, [0079] note As the FSM moves from one state to another, the translation algorithm builds extended SQL queries through transition. In general, vertex steps' output states are mapped to node table references in the FROM clause or edge names in the MATCH clause. Filter steps are mapped to Boolean predicates in the WHERE clause; i.e. a pattern constraint). 

Claim 5: Raman, A and Chen teach the method of claim 1, further comprising:
causing the third database query to be executed on the graph database to produce a response to the third database query; and causing the response to be rendered to a user via a user interface of a client computing device (Raman, [0082] note the execution of the opcode set 910 by the virtual machine 914 on the data set 418 in the base representation 302 produces a query result 916 that may be returned to a client 202 in fulfillment of the query 426 and in accordance with the techniques presented herein). 

Claim 6: Raman, A and Chen teach the method of claim 5, wherein the response is coded in the graph query language, and wherein the method further comprises recoding the response in the generic query language for rendering via the user interface (Raman, [0046] note request for a graph item 316 (e.g., a node 118 of a graph 116) may be received, and the identified item 310 may be retrieved in the base representation 302 in which it is stored by the database 104 and converted, via a base representation to graph conversion process 320, into an item of the graph 116 that is provided to fulfill the request). 

Claim 7: Raman, A and Chen teach the method of claim 5, wherein the first database query is a GraphQL query, and wherein the response is a GraphQL response (A, [0045] note management device 10 may translate GraphQL queries into graph database queries, which it then issues to the graph database to determine elements of the graph database matching the received query).

Claim 9: Raman teaches a computer program product including one or more non-transitory machine- readable mediums having instructions encoded thereon that when executed by at least one processor cause a process to be carried out, the process comprising:
receiving a first database query including one or more selection sets each defining at least one database field to be queried from a graph database, wherein the first database query is coded in a language-independent generic query language that is different from a graph query language, wherein the at least one database field is represented in the graph database as a property of a vertex (Raman, [0080] note a query 426 is received, [Fig. 7] note the data set may comprise an organizational structure, such as a tree representation, wherein storing the base representation 302 of an item 416 in the data set further comprises appending the atom-record-sequence representation 302 of the item 416 to a tree organization of base representations 302 of the items 416 of the data set. When represented as a tree structure, the data set may comprise a set of nodes that are arranged according to a schema of the data set (e.g., representing the hierarchical relationships, such as encapsulation within a record 308 and/or ordering within an array 304); i.e. the examiner interprets a tree organization of base representations reads on a graph database);
translating, for each of the one or more selection sets, the first database query into a second database query representing a request to retrieve the property of the vertex from the graph database, wherein the second database query is coded in the graph query language (Raman, [0080] note a GraphQL API that produces translations 430 of GraphQL queries 426 over a graph 116 into the base query format 432. When a query 426 is received, an embodiment of the presented techniques may examine the query 426 to identify the native query format 430 of the query 426, and may select and invoke an API that translates the identified native query format 430 of the query 426 into the base query format 432); and
encapsulating the second database query into a third database query configured to be executed on the graph database, the third database query including the second database query, a graph query type, and a graph name associated with the graph database (Raman, [0071] note an example scenario 700 featuring a conversion of a variety of items 416, formatted according to various data models, into a tree organization 710 that serves as the base representation 302 of all such items 416, [0072] note a conversion of the respective items 416 into a base representation 302 may unify the items 416 into a shared common format that preserves the semantic representations of each such item 416. The base representation 302 comprise a tree organization 710, beginning with a root node 712 comprising a "People" record 306, [0073] note the tree organization 710 provide base representations 302 that are logically equivalent with the native item format 420 of the respective items 416). 
Raman does not explicitly teach wherein the first database query is coded in a language-independent generic query language that is different from a graph query language; and including a select clause.
However, A teaches wherein the first database query is coded in a language-independent generic query language that is different from a graph query language (A, [0045] note management device 10 may translate GraphQL queries into graph database queries, which it then issues to the graph database to determine elements of the graph database matching the received query, [0063] note management module 24 may model configuration database 40 as a graph database… Management module 24 may model each of lists, containers, containers with presence, and features, as well as a top level container, as vertices in a graph database, [0074] note a single API call to be used to fetch filtered information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the API that translates a native query format into a base query format of Raman with the management device that translates GraphQL queries into graph database queries of A according to known methods (i.e. translating a GraphQL query into the base query format). Motivation for doing so is that this allows for only a single API call to be used to fetch filtered information, rather than multiple API calls, thereby reducing computational load and improving computing performance (A, [0074]).
Raman and A do not explicitly teach including a select clause.
However, Chen teaches this (Chen, [0030] note a method 200 for the translating functional graph traversal language to the extended Structured Query Language, [0042] note queries are translated to SELECT statement in extended SQL. In SELECT statement, FROM clause defines one or more table references… In the graph database, there is only one base table node, and each row in node corresponds to a vertex, [Fig. 6], [0065] note query 615 is translated to query 635 in the extended SQL 420, [0067] note one or more SELECT sub-queries, which reference vertex/edge variables and TVFs in its parent context). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query conversion of Raman and A with the query translation of Chen according to known methods (i.e. translating functional graph traversal language to the extended Structured Query Language). Motivation for doing so is that this improves querying efficiency (Chen, [0020]). 

Claim 10: Raman, A and Chen teach the computer program product of claim 9, wherein the first database query includes a query condition, and wherein the process further comprises inserting the query condition into the select clause (Chen, [0030] note a method 200 for the translating functional graph traversal language to the extended Structured Query Language, [0042] note queries are translated to SELECT statement in extended SQL. In SELECT statement, FROM clause defines one or more table references… In the graph database, there is only one base table node, and each row in node corresponds to a vertex, [Fig. 6], [0065] note query 615 is translated to query 635 in the extended SQL 420, [0067] note one or more SELECT sub-queries, which reference vertex/edge variables and TVFs in its parent context).

Claim 11: Raman, A and Chen teach the computer program product of claim 10, wherein the query condition includes one or more of: a where clause, an order by clause, and a limit clause (Chen, [Fig. 6] note 625 and 635).

Claim 12: Raman, A and Chen teach the computer program product of claim 9, wherein the process further comprises:
determining whether the vertex includes a relation annotation, wherein the relation annotation is represented in the graph database by one or more of: a relation on the vertex and by a relation on an edge connected to the vertex; and inserting, in response to determining that the vertex includes the relation annotation, a pattern constraint to the select clause, the pattern constraint corresponding into the relation annotation (Chen, [0079] note As the FSM moves from one state to another, the translation algorithm builds extended SQL queries through transition. In general, vertex steps' output states are mapped to node table references in the FROM clause or edge names in the MATCH clause. Filter steps are mapped to Boolean predicates in the WHERE clause; i.e. a pattern constraint).

Claim 13: Raman, A and Chen teach the computer program product of claim 9, wherein the process further comprises:
causing the third database query to be executed on the graph database to produce a response to the third database query; and causing the response to be rendered to a user via a user interface of a client computing device (Raman, [0082] note the execution of the opcode set 910 by the virtual machine 914 on the data set 418 in the base representation 302 produces a query result 916 that may be returned to a client 202 in fulfillment of the query 426 and in accordance with the techniques presented herein). 

Claim 14: Raman, A and Chen teach the computer program product of claim 13, wherein the response is coded in the graph query language, and wherein the process further comprises recoding the response in the generic query language for rendering via the user interface (Raman, [0046] note request for a graph item 316 (e.g., a node 118 of a graph 116) may be received, and the identified item 310 may be retrieved in the base representation 302 in which it is stored by the database 104 and converted, via a base representation to graph conversion process 320, into an item of the graph 116 that is provided to fulfill the request).

Claim 15: Raman, A and Chen teach the computer program product of claim 13, wherein the first database query is a GraphQL query, and wherein the response is a GraphQL response (A, [0045] note management device 10 may translate GraphQL queries into graph database queries, which it then issues to the graph database to determine elements of the graph database matching the received query).

Claim 17: Raman and A do not explicitly teach the system of claim 16, wherein the first database query includes a query condition, and wherein the process further comprises inserting the query condition into the second database query, and wherein the query condition includes one or more of: a where clause, an order by clause, and a limit clause.
However, Chen teaches this (Chen, [0030] note a method 200 for the translating functional graph traversal language to the extended Structured Query Language, [0042] note queries are translated to SELECT statement in extended SQL. In SELECT statement, FROM clause defines one or more table references… In the graph database, there is only one base table node, and each row in node corresponds to a vertex, [Fig. 6], [0065] note query 615 is translated to query 635 in the extended SQL 420, [0067] note one or more SELECT sub-queries, which reference vertex/edge variables and TVFs in its parent context). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query conversion of Raman and A with the query translation of Chen according to known methods (i.e. translating functional graph traversal language to the extended Structured Query Language). Motivation for doing so is that this improves querying efficiency (Chen, [0020]). 

Claim 18: Raman and A do not explicitly teach the system of claim 16, wherein the process further comprises: determining whether the graph database includes a relation annotation; and inserting, in response to determining that the graph database includes the relation annotation, a pattern constraint to the second database query, the pattern constraint corresponding into the relation annotation.
However, Chen teaches this (Chen, [0030] note a method 200 for the translating functional graph traversal language to the extended Structured Query Language, [0042] note queries are translated to SELECT statement in extended SQL. In SELECT statement, FROM clause defines one or more table references… In the graph database, there is only one base table node, and each row in node corresponds to a vertex, [Fig. 6], [0065] note query 615 is translated to query 635 in the extended SQL 420, [0067] note one or more SELECT sub-queries, which reference vertex/edge variables and TVFs in its parent context). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query conversion of Raman and A with the query translation of Chen according to known methods (i.e. translating functional graph traversal language to the extended Structured Query Language). Motivation for doing so is that this improves querying efficiency (Chen, [0020]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165